Adajis, J.
The only question presented for decision is whether his Honor had power to make the order of sale. The purchaser declined to accept the commissioner’s deed on the ground that the trust will not vest in the trustees until the termination of the life estate. Immediately upon the devisor’s death McBary acquired a life estate and the trustees a vested remainder in the home place. His Honor ordered the sale upon *708tbe joint petition of tbe life tenant and tbe remaindermen; and as tbe trust became effective as a vested remainder at tbe death of tbe testatrix, subject, of course, to tbe legal rights of tbe tenant for life, tbe purchaser has no valid reason for bis refusal to accept tbe deed or to pay tbe purchase price. In Church v. Ange, 161 N. C., 315, Allen, J., said: “Courts of equity have long exercised tbe jurisdiction to sell property devised for charitable uses, where, on account of changed conditions, tbe. charity would fail or its usefulness would be materially impaired without a sale.” Lackland v. Walker, 52 N. W., 422; Brown v. Baptist Society, 9 R. I., 184; Stanly v. Colt, 72 U. S., 119; Jones v. Habersham, 107 U. S., 183; Fisher v. Fisher, 170 N. C., 381.
Tbe judgment is
Affirmed.